                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ELIAS NASIRI,                                        Case No. 18-cv-01170-NC
                                  11
                                                       Plaintiff,                             ORDER RE PROPOSED
Northern District of California




                                  12                                                          FINDINGS OF FACT AND
 United States District Court




                                                 v.                                           CONCLUSIONS OF LAW
                                  13
                                         T.A.G. SECURITY PROTECTIVE
                                  14     SERVICES INC., et al.,
                                  15                   Defendants.
                                  16
                                  17          On May 19, 2021, the Court ordered Plaintiff to file his proposed Findings of Fact
                                  18   and Conclusions of Law on the PAGA bench trial issues, along with a proposed Judgment,
                                  19   by Wednesday, May 26, 2021. See Dkt. No. 244 at 120. The Court also ordered
                                  20   Defendants to submit their own proposed Findings of Fact and Conclusions of Law in
                                  21   response to Plaintiff’s filing by June 2, 2021. Id. Plaintiff did not file the requested brief
                                  22   on the PAGA bench trial issues, nor the proposed Judgment, by the ordered deadline and
                                  23   still has not filed either with the Court. If Plaintiff does not file the proposed Findings of
                                  24   Fact and Conclusions of Law and the proposed Judgment by tomorrow May 28, 2021, at
                                  25   noon, the Court will consider the PAGA claim waived.
                                  26          IT IS SO ORDERED.
                                  27   Dated: May 27, 2021                        _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
